                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF KENTUCKY
                                    AT BOWLING GREEN

MICHAEL WAYNE LONG                                                                               PETITIONER

v.                                                              CIVIL ACTION NO. 1:19-CV-P90-GNS

COMMONWEALTH OF KENTUCKY et al.                                                               RESPONDENTS

                                       MEMORANDUM OPINION

        Petitioner Michael Wayne Long has filed a petition for a writ of mandamus pursuant to

the All Writs Act, 28 U.S.C. § 1651.

        In his petition, Plaintiff states that he was indicted in Logan Circuit Court in 1978 for

robbery, burglary, and rape.1 Plaintiff states that the “absence of a grand jury transcript at [] trial

. . . prohibited him from defending himself” and “denied him the fundamental fairness of due

process.” He continues: “Without questi[on] the indictment . . . is falsity, false testimony to the

grand jury, falsifying a record, the crime of making false entries or otherwise tampering with

police records of evidence . . . .” As relief, Plaintiff asks the Court to quash the Logan Circuit

Court indictment from 1978.

        It is axiomatic that federal district courts are courts of limited jurisdiction. “As courts of

limited jurisdiction, federal courts may exercise only those powers authorized by the

Constitution and statute.” Fisher v. Peters, 249 F.3d 433, 444 (6th Cir. 2001). “If the court

determines at any time that it lacks subject-matter jurisdiction, the court must dismiss the

action.” Fed. R. Civ. P. 12(h)(3).




1
 Petitioner attached an opinion from the Kentucky Supreme Court to his petition (DN 1-1, Long v. Epley, et al.,
No. 97-SC-545-MR (Ky. May 21, 1998). This opinion indicates that Petitioner pled guilty to these crimes on July
17, 1979. It then states: “The record is contradictory as to whether [he] pled guilty or stood trial on the murder
charge, but it appears he was adjudged guilty. He is now serving a sentence of life imprisonment.”
       Under Fed. R. Civ. P. 81(b), the writ of mandamus has been abolished. “Relief

previously available through [writs of mandamus] may be obtained by appropriate action or

motion under these rules.” Fed. R. Civ. P. 81(b). “[U]nder 28 U.S.C. § 1651 (All Writs Statute)

federal courts may issue all writs necessary or appropriate in aid of their respective jurisdictions,

including writs in the nature of mandamus.” See Haggard v. Tennessee, 421 F.2d 1384, 1385

(6th Cir. 1970). However, “[i]t is settled that a federal court has no general jurisdiction to issue

writs of mandamus where that is the only relief sought.” Id. at 1386. Such is the case here.

Petitioner seeks only mandamus relief. “In the absence of special statutory authority, [a federal

court] can issue writs of mandamus only as ancillary to and in aid of jurisdiction otherwise

vested in it.” Id. While 28 U.S.C. § 1361 gives the district courts “original jurisdiction of any

action in the nature of mandamus to compel an officer or employee of the United States or any

agency thereof to perform a duty owed to the plaintiff” (emphasis added), Petitioner asks this

Court to compel the Commonwealth of Kentucky to perform an act. The Commonwealth is not

an officer, employee, or agency of the United States.

       Moreover, because Petitioner is requesting that his indictment be quashed, which would

in turn invalidate his conviction, the requested relief is more in the nature of a habeas matter than

mandamus. See Bolt v. Caruso, No. 06-14507, 2008 U.S. Dist. LEXIS 40845, at *10 (E.D.

Mich. May 22, 2008) (“All of the relief that the petitioner seeks is based entirely on the

invalidity of his state court convictions and sentences. None of that relief can be granted through

mandamus. The petitioner must seek a writ of habeas corpus. . . .”). Petitioner has previously

sought federal habeas review of his Logan Circuit Court conviction. Long v. Seabold, No. 1:03-

cv-P206-R (W.D. Ky. Apr. 12, 2004) (DN 3) (noting that Petitioner has filed over 47 habeas

cases challenging the validity of his Logan Circuit Court conviction). Under 28 U.S.C.



                                                  2
§ 2244(b)(3)(A), “[b]efore a second or successive application permitted by this section is filed in

the district court, the applicant shall move in the appropriate court of appeals for an order

authorizing the district court to consider the application.” Consequently, absent authorization

from the Sixth Circuit, this Court is without jurisdiction to entertain any habeas request. See also

Brennan v. Wall, 100 F. App’x 4 (1st Cir. 2004) (observing that courts have regularly held that

28 U.S.C. § 1651 may not be used to evade the strictures of § 2254); Halliburton v. United

States, 59 F. App’x 55, 57 (6th Cir. 2003) (holding that a federal prisoner could not use the All

Writs Act to circumvent the AEDPA’s prohibition against the filing of a second or successive

motion to vacate sentence brought under 28 U.S.C. § 2255); Johnson v. MacLaren, No. 15-

10668, 2015 U.S. Dist. LEXIS 47821, at *304 (E.D. Mich. Apr. 13, 2015) (holding that § 2254

and not § 1651 was the proper mechanism for the petitioner to challenge the constitutionality of

his state conviction).

         Thus, because the Court is without jurisdiction to grant the relief requested, the action

will be dismissed by separate Order.

Date:   July 30, 2019




cc:     Petitioner, pro se
        Respondents
        Attorney General, Commonwealth of Kentucky, Office of Criminal Appeals, 1024 Capital Center Drive,
           Frankfort, KY 40601
4416.011




                                                     3
